Judgment of resentence, Supreme Court, New York County (Carol Berkman, J.), rendered July 2, 2008, resentencing defendant to a term of five yéars with five years’ postrelease supervision, unanimously reversed, on the law, defendant’s resentence vacated and the original five-year term reinstated.
Defendant is entitled to relief based on People v Williams (14 NY3d 198 [2010]), which invalidated imposition of postrelease supervision upon individuals who had completed serving determinate sentences of incarceration before they were resentenced pursuant to Matter of Garner v New York State Dept. of Correctional Servs. (10 NY3d 358 [2008]). Concur— Saxe, J.P., Nardelli, Buckley, Acosta and Freedman, JJ.